Citation Nr: 1020761	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-39 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for septic arthritis right 
shoulder, to include as secondary to service-connected 
shrapnel wound right arm.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1969.  His active duty included service in Vietnam, where he 
engaged the enemy in combat and was awarded a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The Veteran appeared and testified at a Travel Board hearing 
which was held in February 2010 at the Atlanta RO.  At that 
time, the record was held open for an additional 60 days to 
permit the Veteran an opportunity to submit further evidence.  
During that time, the Veteran provided documentation from the 
Social Security Administration (SSA).  This additional 
evidence was submitted with a waiver of review by the agency 
of original jurisdiction executed pursuant to 38 C.F.R. 
§ 20.1304(c), and has been incorporated into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his February 2010 Travel Board hearing, the Veteran 
testified that he was referred in 2007 or 2008 to the VA 
medical center (VAMC) in Augusta, Georgia for medical 
treatment of his right shoulder disorder.  According to the 
Veteran, he also received a 2008 consultation with a VA 
cardiologist at the VAMC in Dublin, Georgia who advised that 
there was "a good possibility" that the Veteran's right 
shoulder disorder was related to his service-connected right 
arm shrapnel injury.  The Veteran also stated that he 
underwent an x-ray at that time which revealed metallic 
fragments retained in his right arm since his in-service 
shrapnel injury.  The claims file contains only VA treatment 
records from the VAMC in Dublin through June 2006, and does 
not contain any treatment records that correspond to the 
reported treatment at the VAMC in Augusta.  Efforts should be 
made to contact the Veteran to ascertain the name(s) and 
address(es) of any other VA or private treatment providers 
who have rendered treatment for his right shoulder disorder 
since June 2006.  Subsequently, VA should make efforts to 
obtain the Veteran's treatment records from VAMC Augusta, 
from VAMC Dublin since June 2006, and from any other private 
or VA treatment providers identified by the Veteran.

The Veteran also testified that he was awarded social 
security disability benefits in 2009.  Limited social 
security records provided by the Veteran after his hearing 
includes a Social Security Administration (SSA) finding that 
the Veteran is severely impaired by osteoarthritis.  These 
records also include a listing of private treatment records 
which are in SSA's possession, but which have not been 
obtained and incorporated into the Veteran's VA claims file.  
VA should make efforts to contact SSA and to obtain the 
Veteran's social security records.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim for service connection for septic 
arthritis right shoulder, to include as 
secondary to service-connected shrapnel 
wound right arm.  This letter must also 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate his direct and secondary 
service connection claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
The Veteran should also be provided a VA 
21-4142 release and be requested to 
provide on the release the name(s) and 
address(es) of any private or VA medical 
facilities that have provided treatment 
for his right shoulder disorder.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment from VAMC 
Augusta, records of treatment since June 
2006 from VAMC Dublin, and any other 
private or VA treatment records 
identified by the Veteran and which are 
not currently associated with the claims 
file should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  SSA should be contacted, and all 
records associated with the Veteran's 
reported grant of social security 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records yields negative results, 
documentation to that effect should be 
included in the claims file.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
septic arthritis right shoulder, to 
include as secondary to service-connected 
shrapnel wound right arm, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


